DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are of poor quality. Specifically, the drawings are pixilated. As a result, at least some of the reference numerals in said drawings needlessly difficult, if not impossible to read, and at least some of the structures depicted in said drawings are difficult if not impossible to comprehend. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “first contact member” in claim 1, the “dispensing device” in claim 1, the “second contact member” in claim 1, the “separation box” in claim 1, the “distribution member” in claims 5, 7, 12, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “first contact member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “contact” and “in which the liquid and the gas are brought into contact” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has reviled no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the “contacting member” as being packing of any type and/or trays/plates of any type.
Accordingly, the claimed “first contacting member” has been interpreted as packing and/or trays/plates, as well as equivalents thereof.

Claim limitation “dispensing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “dispensing” and “configured to collect the liquid resulting from the first contact member and to distribute it to a second contact member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, the dispensing device comprises at least one perforated plate through which the liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, the at least one distribution member extending mainly along a direction parallel to this transverse axis passing through each stack,” (Page 7 Line 33-Page 8 Line 4). 
Accordingly, the claimed “dispensing device” has been interpreted as a device comprising at least one perforated plate through which liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, as well as equivalents thereof.

Claim limitation “second contact member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “contact” and “in which the liquid and the gas are brought into contact” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has reviled no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the “contacting member” as being packing of any type and/or trays/plates of any type.
Accordingly, the claimed “second contacting member” has been interpreted as packing and/or trays/plates, as well as equivalents thereof.

Claim limitation “device for separating a two-phase fluid” is not interpreted under 112(f).  Although said limitation uses a generic placeholder “device” coupled with functional language “for separating a two-phase fluid”, the claims (claim 1) recites sufficient structural language to achieve the function.
Specifically, claim 1 recites “wherein the separation device comprises at least one duct arranged, at least partially, between the orifice for injecting the two-phase fluid into the internal space of the column 
Note: Claim 1 lacks clarity on the above matter considering that it appears to use the term “separation device” rather than “at least one device for separating…” to describe the structure of the “at least one device for separating a two-phase fluid” (See 112(b) rejections below). In writing this Office Action, Examiner is operating on the presumption that the claimed “separation device” and the “at least one device for separating…” are one in the same.
Note: The “at least one separation box” which makes up the at least one device for separating uses means plus function language, necessitating interpretation under 112(f).

Claim limitation “separation box” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “box” coupled with functional language “separation” and “configured to enable the separation of the liquid and gaseous phases of the two-phase fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, at least one separation box comprises at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation box, the at least one hole being made in the vicinity of a first vertical end of the separation box and the aperture being made in the vicinity of a second vertical end of this separation box, opposite the first vertical end,” (Page 4 Lines 15-20).
Accordingly, the claimed “separation box” has been interpreted as a box comprising at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation box, the at least one hole being made in the vicinity of a first vertical end of the separation box and the aperture being made in the vicinity of a second vertical end of this separation box, opposite the first vertical end , as well as equivalents thereof.

Claim limitation “distribution member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “distribution” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5, 7, 12, and 16-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The at least one distribution member comprises a plurality of notches through which the liquid phase is capable of reaching the dispensing device, these notches being made between the stacks of the dispensing device. Advantageously these notches are made laterally to the distribution member and are configured to enable the liquid phase to reach the dispensing device by overflowing. In other words, the liquid phase accumulates in the distribution member until a level of this accumulated liquid phase reaches one of the lateral notches and this liquid phase can then overflow via this lateral notch,” (page 8). 
Accordingly, the claimed “distribution member” has been interpreted as a device having a plurality of notches through which liquid is capable of flowing, as well as equivalents thereof.

Claim limitation “by-pass member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “by-pass” and “configured to send the liquid phase to the at least one aperture made in the vicinity of the second vertical end of said separation box” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has revealed no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Note: The specification describes a by-pass member which is depicted in the Figures as element 250. However, given the poor quality of the Figures, Examiner is unable to determine what element is labeled as 250. Even if Examiner were able to make such a determination, Examiner is not confident that such poor quality Figures would provide sufficient corresponding structure. Examiner will reassess whether or not sufficient corresponding structure for the “by-pass member” is found within said Figures upon receipt of higher quality drawings.
Accordingly, the claimed “by-pass member” has been rejected under 112(b). 

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1: In line 2, replace “in which are arranged at least one first contact member” with --in which is arranged at least one first contact member--.
With regard to claim 1: In line 14, place a comma after the first instance of “the at least one separation box”.
With regard to claim 1: In line 14, replace “this at least one separation box” with --said at least one separation box--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-20: The claims are replete with limitations which lack proper antecedent basis as well as limitations for which the antecedent basis is unclear. Individual instances of antecedent basis issues are identified in the following rejections. Regardless, given the large number of said issues present within the claims. Applicant is encouraged to conduct their own review the claims to ensure that all antecedent basis issues are resolved.
If any issues involving antecedent basis are found to persist in amendments made in response to this Office Action, this rejection will be maintained. 
Claim 1 recites the limitation "the liquid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend “the liquid” in line 3 of claim 1 to recite merely “liquid”.
Claim 1 recites the limitation "the gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend “the gas” in line 3 of claim 1 to recite merely “gas”.
Claim 1 recites “at least one first contact member” in lines 2-3. Claim 1 goes on to recite “the first contact member” several times. These recitations of “the first contact member” are unclear, as it is unclear if any limitation in which “the first contact member” is recited also applies to other first contact members of the “at least one first contact member”.
For the purposes of examination, all instances of “the first contact member” within the claims have been treated as reciting --the at least one first contact member--.	To overcome this issue, Applicant should amend the claims by either 1) replacing ALL instances 
With regard to claims 1, 12, 16, and 17: Claim 1 recites “at least one dispensing device” in line 4. Claim 1 goes on to recite “the dispensing device” several times. Claims 12, 16, and 17 also recite instances of “the dispensing device”. These recitations of “the dispensing device” are unclear, as it is unclear if any limitation in which “the dispensing device” is recited also applies to other dispensing devices of the “at least one dispensing device”.
For the purposes of examination, all instances of “the dispensing device” within the claims have been treated as reciting --the at least one dispensing device--.	To overcome this issue, Applicant should amend the claims by either 1) replacing ALL instances of “the dispensing device” with --the at least one dispensing device-- or by 2) replacing “at least one dispensing device” with --a dispensing device--.
With regard to claims 1-3: Claim 1 recites “at least one orifice for injecting” in line 8. Claim 1 goes on to recite “this injection orifice” in line 9 and to recite “the injection orifice” in line 18. “The injection orifice” is further recited in claims 2 and 3. Said recitations of “this injection orifice” and “the injection orifice” are unclear, as it is unclear if any limitation in which “this injection orifice” or “the injection orifice” is recited also applies to other orifices of the “at least one orifice for injecting”.
For the purposes of examination, all instances of “the injection orifice” and “this injection orifice” within the claims have been treated as reciting --the at least one orifice for injecting--.	To overcome this issue, Applicant should amend the claims by either 1) replacing ALL instances of “the injection orifice” and “this injection orifice” with --the at least one orifice for injecting-- or by 2) replacing “the at least one orifice for injecting” with --an injection orifice-- and by replacing “this injection orifice” with --the injection orifice--.
Claim 1 recites the limitation "the separation device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intends for this limitation to refer to the “at least one device for separating a two-phase fluid” recited in line 6. If this is the case, Applicant should amend ALL instances of “the separation device” throughout the entirety of the claim set to recite “the at least one device for separating.
Claim 1 recites “at least one separation box” in line 14. The claims go on to recite “the separation box”, “the relevant separation box”, “the box”, etc. many times. Such recitations are unclear, as it is unclear if any limitation containing such recitations also applies to other separation boxes of the “at least one separation box”.
For the purposes of examination, all instances of “the separation box”, “the relevant separation box”, “the box”, etc. within the claims have been treated as reciting --the at least separation box--.	To overcome this issue, Applicant should amend the claims by either 1) replacing ALL relevant instances of “the separation box”, “the relevant separation box”, “the box”, etc. with --the at least one separation box-- or by 2) replacing “at least one separation box” with --a separation box-- and by making the appropriate amendments to the dependent claims to match the amended language of claim 1.
Claim 1 recites “at least one duct” in line 12. The claims go on to recite “the duct” many times. Such recitations are unclear, as it is unclear if any limitation reciting “the duct” also applies to other ducts of the “at least one duct”.
For the purposes of examination, all instances of “the duct” within the claims have been treated as reciting --the at least one duct--.	To overcome this issue, Applicant should amend the claims by either 1) replacing ALL instances of “the duct” with --the at least one duct -- or by 2) replacing all instances of “at least one duct” with --a/the duct--.
Claim 1 recites “wherein at least one separation box is delimited by a peripheral wall and a vertical wall, forming a chord of the circular cross section of the column,” in lines 17-19. From the wording of the claim, it is unclear what forms “a chord of the circular cross section of the column” as claimed. The aforementioned limitation could be interpreted as requiring that the separation box form the chord, that the peripheral wall and the vertical wall from the chord, or that the vertical wall from the chord.
Based on Applicant’s Figure 4, it appears that Applicant intended for claim 1 to capture that the vertical wall (reference numeral 222 in Figure 4) form the chord. Therefore, for the purposes of examination, claim 1 has been interpreted as requiring that the vertical wall form the chord.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites “an end of the duct is situated on in the separation box,” in line 22. This limitation does not make sense grammatically or in terms of scope. What does it mean for something to be situated “on in the separation box”?
For the purposes of examination, “on in the separation box” has been interpreted broadly as --on and/or in the separation box--.
Applicant should amend claim 1 to clarify as appropriate.
Claims 2-20 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “for example a second branch and a third branch” in line 4. 
Use of “for example” language is improper in claims, as it is unclear if limitations recited as “for example” are required or merely optional. 
For the purposes of examination, the for “example language” has been treated as required. Applicant should amend claim 3 to clarify as appropriate. 
Claim 4 recites the limitation "the separation boxes or pairs of separation boxes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the two separation boxes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “at least one separation box” in lines 1-2. The antecedent basis is unclear, as it is unclear if the “at least one separation box” recited in claim 6 is the same “at least one separation box” introduced in claim 1. 
For the purposes of examination, the “at least one separation box” recited in claim 6 has been interpreted as referring to the at least one separation box introduced in claim 1.
Applicant should amend claim 6 to clarify as appropriate.
Claim 6 recites the limitation "the relevant separation box" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend claim 6 to recite --the at least one separation box-- in place of “the relevant separation box”.
Claim 6 recites “this separation box” in lines 4 and 6. It is unclear if “this separation box” refers to all of the “at least one separation box” or only to one specific separation box.

Claim 7 recites the limitation "the two separation boxes" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “this lower horizontal wall mainly being inscribed within a plane perpendicular to a main extension plane of the vertical wall”. This limitation is unclear because it is unclear what it means for the horizontal wall to be “mainly being inscribed within a plane”.
It appears that Applicant intended to recite that the horizontal wall is substantially perpendicular to the vertical wall.
Applicant should amend claim 9 to clarify the scope thereof as appropriate.
Claim 9 recites “this lower horizontal wall” in lines 3-4. This limitation is unclear for reasons discussed above with reference to similar limitations.
Applicant should amend this limitation in line with the Office’s above suggestions pertaining to other similar limitations. 
Claim 9 recites the limitation "the at least one aperture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the relevant separation box" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower horizontal wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the relevant separation box" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the upper vertical end of the pipe" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “at least one separation box” in lines 1-2. It is unclear if said at least one separation box is the same “at least one separation box” introduced in claim 1. Presumably it is.
Applicant should amend claim 13 to clarify as appropriate.   
Claim 14 recites the limitation "the upper horizontal wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the direction of the internal space of the column” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “at least one separation box” in lines 1-2. It is unclear if said at least one separation box is the same “at least one separation box” introduced in claim 1. Presumably it is.
Applicant should amend claim 13 to clarify as appropriate.
With regard to claim 15: Claim limitation “by-pass member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112(f) interpretations above for details. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  For the purposes of examination, the claimed by-pass member has been interpreted broadly.
Claim 15 recites the limitation "the external wall of the column which opens into the relevant separation box" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the relevant separation box" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one aperture made in the vicinity of the second vertical end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second vertical end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the gas present in the column" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one distribution member" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least one distribution member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the stacks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the portion of the duct that is in the separation box" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the opening of the end of the duct" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (US 5,580,425), hereafter referred to as Jansen.
With regard to claims 1 and 6: Jansen teaches a gas/liquid separation column extending mainly along a vertical axis (abstract), the column comprising:
A cylindrical external wall 1 delimiting an internal space in which is arranged at least one first contact member (mass exchange packing) 4 in which liquid and gas are brought into contact (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25). Note: The first contact member is the upper mass exchange packing 4 as depicted in Figure 1.
At least one dispensing device (distributor) 36 configured to collect liquid resulting from the first contact member and to distribute it to a second contact member (mass exchange packing) 4 (Figures 1 
The at least one dispensing device (distributor) 36 is configured in such a way as to collect the liquid resulting from the first contact member and to distribute it to a second contact member as recited in claim 1 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25). Therefore, the dispensing device 36 is a substantial equivalent of the corresponding structure for the dispensing device as interpreted under 112(f) (see interpretations above for details). Thus, the dispensing device 36 of Jansen meets the claim limitations requiring the dispensing device as interpreted under 112(f).
At least one device (box/con) 20 for separating a two-phase fluid arranged in the internal space of the column between the first contact member 4 and the dispensing device 36 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).	At least one orifice (the orifice through which feeding duct 23 penetrates) for injecting the two-phase fluid being made in the external wall 1 of the column, the at least one injection orifice being configured to enable the injection of the two-phase fluid into the internal space of the column, between the first contact member 4 and the dispensing device 36 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Wherein the separation device, i.e. the at least one device for separating, 20 comprises at least one duct (feeding duct) 23 arranged, at least partially between the orifice for injecting the two-phase fluid into the internal space of the column, and at least one separation box 20, said at least one separation box 20 being configured to enable the separation of the liquid and the gaseous phases of the two-phase fluid (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25); the separation box 20 being contiguous with the external wall 1 of the column as can be seen in Figure 2 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Wherein the separation box 20 is a box comprising at least one hole (mist collector/droplet-separator packing) 21 through which the gas phase of the two-phase fluid is capable of leaving the separation box and at least one aperture (liquid outlet) 22 through which the liquid phase of the two-phase fluid is capable of leaving the separation box 20, the at least one hole 21 being made in the vicinity of a first vertical end of the separation box 20 and the aperture 22 being made in the vicinity of a second 
Wherein at least one separation box 20 is delimited by a peripheral wall and a vertical wall, i.e. the box 20 is delimited by multiple walls, wherein several of the walls are considered vertical and at least some of the walls (including the vertical walls) can be considered peripheral walls (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Wherein the duct 23 passes through one of the vertical walls of the box 20 so that the end of the duct is situated in/on the separation box 20 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
And wherein said vertical wall through which the duct 23 passes forms a chord of the circular cross section of the column as can be seen in Figure 2 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Jansen is silent to the separation box being arranged such that the at least one duct has a length such that the distance travelled by the two-phase fluid between the injection orifice and the separation box is at least equal to 80% of the diameter of the column.
However, the column of Jansen contains a dividing wall (separating wall) 2 which divides the column in two (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25). As can be seen in the Figures, the separation box 20 of Jansen is contiguous with the external wall 1 of the column and the dividing wall 2. Furthermore, the depiction of the column in the Figures (particularly the depiction in Figure 1) suggests that the duct 23 and the separation box 20 are arranged such that the at least one duct 23 has a length such that the distance travelled by the two phase fluid between the injection orifice (the orifice in the external wall through which the duct 23 penetrates) and the separation box 20 is at least equal to 80% of the distance between the sidewall 1 where the injection orifice is located and the dividing wall 2. A person having ordinary skill in the art would expect that the device of Jansen could adapted successfully into a column having no dividing wall, i.e. a column wherein the separation box is positioned between a first contact member and a dispensing device, as is the case in Jansen, and wherein the separation box is positioned on a side of the column across from the injection orifice, such that the separation box is contiguous with the external wall of the column, and such that the at least one duct has a length such that 
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jansen by adapting the device thereof into a column having no dividing wall, i.e. such that the separation box is positioned on a side of the column across from the injection orifice, such that the separation box is contiguous with the external wall of the column, and such that the at least one duct has a length such that the distance travelled by the two-phase fluid between the injection orifice and the separation box is at least equal to 80% of the diameter of the column, in order to obtain a predictably functional column having a predictably functional means of separating a two phase feed. 
To put the above conclusion of obviousness in other words, Applicant’s device, as recited in claim 1, is essentially identical to that of Jansen. The only difference between Applicant’s device and that of Jansen is that the device of Jansen is a dividing wall column wherein the at least one duct spans a majority of the distance between the injection orifice and a dividing wall, whereas applicant’s device is a conventional distillation column wherein the at least one duct spans a majority of the distance between the injection orifice and the opposite side of the column wall. It would be obvious to one of ordinary skill in the art to merely dispose column internals substantially identical to those of Jansen within a conventional distillation column to arrive at the present invention.
With regard to claim 2: As can be seen in Figure 1, the at least one duct 23 has a constant diameter between the injection orifice and the separation box 20. Note: The flanges in said duct 23 do not constitute a change in diameter, as the internal diameter of the duct would remain the same.
In the unlikely alternative, i.e. if the internal diameter were for to change in the vicinity of the flanges, a person having basic knowledge of fluid dynamics would understand that such changes in internal diameter would lead to fluid flowing in said duct experiencing needless frictional losses.
If such were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jansen by configuring the at least one duct to have a constant internal diameter between the injection orifice and the separation box, in order to avoid fluid flowing in said duct from experiencing needless frictional losses.
With regard to claim 8: The at least one hole 21 is made above a joining zone between the duct 23 and the at least one separation box 20 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
With regard to claim 9: Modified Jansen teaches a device wherein the at least one separation box is delimited by the peripheral wall, the vertical wall and at least one lower horizontal wall arranged between a lower end of the vertical wall and the peripheral wall (see Annotated Figure 2 of Jansen provided below for identification of the peripheral wall, the vertical wall, and the at least one horizontal wall), this lower horizontal wall mainly being inscribed within a plane perpendicular to a main extension plane of the vertical wall, the at least one aperture 22 through which the liquid phase of the two- phase fluid is capable of leaving the separation box 20 being made in this lower horizontal wall  (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25; see annotated Figure 2 below). 

    PNG
    media_image1.png
    559
    612
    media_image1.png
    Greyscale


With regard to claim 10: As can be seen in Figure 2, modified Jansen teaches a device wherein a pipe is arranged in an aperture 22 made in the lower horizontal wall of the separation box 20, the pipe comprising an242019P00119US upper vertical end, which extends into the separation box 20, and the pipe being configured to be passed through by the liquid phase of the two-phase fluid (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25; see annotated Figure 2 above).
With regard to claim 11: Modified Jansen is silent to the upper end of the pipe being beveled.
	However, to arrive at the claimed beveled pipe, one must merely change the shape of the pipe in Jansen. Mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jansen by merely changing the shape of the pipe such that the pipe has a beveled upper end, in order to obtain a system having a predictably functional pipe.
With regard to claim 12: In the device of modified Jansen, the separation device comprises at least one distribution member (distributor pipes) 37/38 extending across the column along a transverse axis substantially perpendicular to the vertical axis, and in which at least one pipe of the separation device (i.e. the pipe leading from the aperture 22) comprises a lower vertical end which opens into the at least one distribution member 37/38, this distribution member 37/38 being configured to distribute the liquid phase of the two-phase fluid over an entire surface of the dispensing device 36 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Note: The distribution member 37/38 of modified Jansen achieves the function of the “distribution member” as claimed. Therefore, the distribution member 37/38 of modified Jansen is a substantial equivalent to the corresponding structure described in Applicant’s specification for the claimed “distribution member” as interpreted under 112(f) (see claim interpretations above for details). Thus, the distribution member 37/38 of modified Jansen meets satisfies the claim language regarding the “distribution member” as interpreted under 112(f).
With regard to claim 13: The at least one separation box 20 is further delimited by an upper horizontal wall formed by droplet separator packing 21 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
The upper horizontal wall is arranged between an upper end of a vertical wall and a peripheral wall as can be seen in annotated Figure 2 below, i.e. the upper horizontal wall is bounded on one side by a plane in which the vertical wall lies, and on another side by a plane in which the peripheral wall lies (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25; see annotated Figure 2 below).

    PNG
    media_image2.png
    559
    612
    media_image2.png
    Greyscale

With regard to claim 14: The upper horizontal wall, i.e. the wall formed by the droplet separator packing 21 extends beyond the vertical wall in the vertical direction, said vertical direction being a direction of the internal space of the column, i.e. a direction in which internal column space lies relative to the vertical wall (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25; see annotated Figure 2 above).
With regard to claim 15: Modified Jensen a by-pass member (liquid collecting channel) 30 firmly attached to the external wall 1 of the column which opens into the separation box 20, said by-pass member 30 being configured to send the liquid phase to the at least one aperture 22 made in the vicinity of the second vertical end of said separation box 20 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
With regard to claim 16: In modified Jensen, the dispensing device 36 comprises at least one perforated plate (distributor) 36 through which the liquid is capable of leaving the dispensing device and a plurality of stacks (tubes) 41 which emerge from this perforated plate 36, the stacks 41 being stacked one after the other along the transverse axis perpendicular to the vertical axis, the column of modified Jensen further comprising a distribution member (distributor pipes) 37/38 extending mainly along a direction parallel to this transverse axis passing through each stack 41 (i.e. crossing over above each of said stacks) (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Modified Jensen does not explicitly teach that the stacks (tubes) 41 are configured to be passed through by the gas present in the column. However, it should be recognized that gas present in the 
With regard to claim 17: The at least one distribution member 37/38 comprising a plurality of outlet pipes (vertical distributor pipes) 38 through which the liquid phase is capable of reaching the dispensing device 36, these outlet pipes being arranged between the stacks 41 of the dispensing device 36 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Modified Jensen does not explicitly teach that the distribution member comprises a plurality of notches. 
However, a person having ordinary skill in the art would recognize that the outlet pipes (vertical distributor pipes) 38 would require some sort of orifices or perforations therein for allowing liquid in said outlets (pipes) 38 to flow out into the dispensing device 36. Notches are understood to be a type of outlet orifices/perforation.
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date further modify Jensen by cutting notches into the outlet pipes 38 in order to allow liquid in said pipes to flow out into the dispensing device 36.
Because the outlet pipes 38 are arranged between the stacks 41 of the dispensing device 36, the notches cut therein will necessarily be arranged between said stacks 41 as well.
With regard to claim 18: The separation device comprises three distribution members (distributor pipes) 38, said three distribution members extending along three mutually parallel directions (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Note: The three distribution members 38 comprise two distribution members which extend along two mutually parallel directions plus one additional distribution members extending along a third mutually parallel direction. In simple terms, any amount of distribution members exceeding two still satisfies the requirement for two, as a group of 3 necessarily comprises a subgroup of two, as does a group of one million.
Note: The distribution members 38 of modified Jansen achieves the function of the “distribution members” as claimed. Therefore, the distribution members 38 of modified Jansen are a substantial 
With regard to claim 19: The portion of the duct 23 in the separation box 20 (i.e. the portion of the duct 23 entering the separation box 20) is horizontal and is facing the peripheral wall, i.e. the portion of the duct 23 faces in the same direction in which the peripheral wall extends from the horizontal wall (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25; see annotated Figure 2 above).
With regard to claim 20: Modified Jensen is silent to the gas/liquid separation column being contained in an insulated container.
However, a person having ordinary skill in the art would recognize that failure to place the column within an insulated container, e.g. a building, would result in said column being exposed to the elements, e.g. rain, wind, solar radiation. A person having ordinary skill in the art would also recognize that such exposure to the elements would result in said column receiving excessive wear and tear. A person having ordinary skill in the art would further recognize that exposure to the element could disrupt the temperature profile within the column, leading to a failure in distillation operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jensen by placing the gas/liquid separation column within an insulated container, e.g. a building, in order to protect said column from the elements. 

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claims 1 and 6 above, and further in view of Eckert (US 3,217,469).
With regard to claim 3: Modified Jensen is silent to the separation device comprising at least two separation boxes.
However, a person having ordinary skill in the art would recognize that having several separation boxes positioned at opposite positions within the column would have several advantages. First, a person having ordinary skill in the art would recognize that having additional separation boxes would allow the separating device to process a greater amount of two-phase feed material than a separating device 
Columns having two separation boxes disposed diametrically opposite each other are known in the art. For example, Eckert teaches a distillation column comprising two separation boxes (pans) 25 and 26 for separating gas and liquid feed mixtures, wherein the separation boxes are disposed within the column diametrically opposite one another, i.e. in a mirrored arrangement (Figures 1-6, Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jensen in view of Eckert by providing multiple (at least two) separation boxes within the column, wherein the separation boxes are disposed diametrically opposite one another, i.e. in a mirrored arrangement, in order to obtain a separating device which is capable of processing a greater amount of two-phase feed material, and in order to obtain a separating device wherein said boxes distribute the separated feed more evenly throughout the column.  
Modified Jensen is silent to the duct of the separation device having at least three branches, of which a first branch passes thought the injection orifice and at least a second branch and a third branch connect the first branch to the separation boxes.
However, a person having ordinary skill in the art would recognize that use of such a branched duct would be advantageous, as use of a branch duct would allow a single injection orifice to supply feed to multiple separation boxes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jensen by configuring the duct as a branching duct having at least three branches, of which a first branch passes thought the injection orifice and at least a second branch and a third branch connects the first branch to the separation boxes, in order to obtain a device wherein a single injection orifice is capable of supplying feed to multiple separation boxes.
With regard to claim 4: As discussed in the rejection of claim 1 above, the column of modified Jensen is cylindrical. Therefore, said column necessarily has a circular cross section.

However, a person having ordinary skill in the art would recognize that having several separation boxes positioned at opposite positions within the column would have several advantages. First, a person having ordinary skill in the art would recognize that having additional separation boxes would allow the separating device to process a greater amount of two-phase feed material than a separating device having only one separation box. Second, a person having ordinary skill in the art would recognize that placing the multiple separation boxes diametrically opposite one another (e.g. in a mirrored arrangement) would allow said boxes to distribute separated feed (in particular the vapor portions of the separated feed) more evenly throughout the column’s cross section.
Columns having two separation boxes disposed diametrically opposite each other are known in the art. For example, Eckert teaches a distillation column comprising two separation boxes (pans) 25 and 26 for separating gas and liquid feed mixtures, wherein the separation boxes are disposed within the column diametrically opposite one another, i.e. in a mirrored arrangement (Figures 1-6, Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jensen in view of Eckert by providing multiple separation boxes within the column, wherein the separation boxes are disposed diametrically opposite one another, i.e. in a mirrored arrangement, in order to obtain a separating device which is capable of processing a greater amount of two-phase feed material, and in order to obtain a separating device wherein said boxes distribute the separated feed more evenly throughout the column.  
With regard to claims 5 and 7: Modified Jensen is silent to at least one distribution member extending between the two separation boxes.
However, the device of Jensen comprises a distribution member (distributor pipes) 37/38 which receives liquid from the separation box 20 to distribute the liquid exiting therefrom to the dispensing device 36 (Figures 1 and 2, Column 1 Line 60-Column 2 Line 25).
Eckhart teaches a single distribution member (distributor tray) 17 extending between the two separation boxes 25 and 26 to distribute liquid exiting the boxes 25 and 26 to areas therebelow (Figures 1-6, Column 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jensen in view of Eckhart by disposing the distribution member of Jensen between the two separation boxes, i.e. such that said distribution member were to receive and distribute liquid from both of said boxes, in order to obtain a device which advantageously needs only one distributor rather than one for each separation box.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silvey (US 4,865,697) teaches a distillation column having a flashing feed inlet comprising a separation box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772